Citation Nr: 0823619	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-32 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for refractive error, 
claimed as diminishing eyesight, to include as secondary to 
his service-connected schizophrenia.

2.  Entitlement to service connection for a sleep disorder, 
to include as secondary to service-connected schizophrenia.

3.  Entitlement to service connection for an eating disorder 
manifested by an overweight condition, to include as 
secondary to service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1999 to May 2003. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

In January 2007, the veteran testified before the undersigned 
in a video-conference hearing.  A transcript of that hearing 
is of record.  In April 2007 the Board remanded the case to 
the RO for further development.

On review of the claims file, it is apparent that in addition 
to the "abnormal eating" disorder claim adjudicated below, 
the veteran is inherently claiming service connection for a 
disorder manifested by weight gain, as distinguished from an 
eating disorder.  The veteran claims this weight gain is due 
to his service-connected psychiatric disorder, diagnosed as 
schizophrenia, disorganized type.  Essentially he claims that 
he has a condition of being over-weight due to medication 
(olanzapine/zyprexa) taken to treat his psychiatric 
disability.  This claim has not been addressed by the RO, and 
the matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of a vision disorder other than refractive error impairment 
of myopia and myopic astigmatism.

2.  The current medical evidence does not show the presence 
of a sleep disorder.

3.  The current medical evidence does not show the presence 
of an eating disorder.
 

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a refractive error, claimed as diminishing 
eyesight, are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  The criteria for establishing entitlement to service 
connection for a sleep disorder, are not met.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The criteria for establishing entitlement to service 
connection for an eating disorder, are not met.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA's long-standing duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim were amended in 2000 by The Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), amended.  38 U.S.C.A. 
§ 5103(a) requires that after the initial claim for benefits 
has been filed and before the initial decision, a generic 
notice is given that addresses the notice required regarding 
the original claim.  

The statutory notice required by the VCAA is only part of the 
system of notice required and provided in the overall VA 
claim adjudication process.  See Wilson v. Mansfield, No. 07-
7099 (Fed. Cir. October 15, 2007); Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The initial decision may change 
the nature of the claim on appeal-assuming it is appealed-
requiring different types of information necessary to 
substantiate the claim as changed by the initial decision.  
The rules for providing the generic notice required prior to 
the initial decision do not apply after the initial decision, 
as other rules apply throughout the rest of the claim 
adjudication process.  After the initial decision, other 
forms of notice, tailored to the specific nature of the 
appealed claim, are required and provided in other documents 
such as the rating decision itself, the statement of the 
case, and any supplemental statements of the case.  Id.  

Here, VA notified the veteran of required notice in letters 
dated in August 2004 before the initial (rating) decision, 
and later letters dated between March 2006 and June 2007; and 
in an August 2005 statement of the case and an April 2006 
supplemental statement of the case.  Prior to the initial 
rating decision, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claims, and by affording VA 
examinations.  The RO notified the veteran as to how 
disability ratings and effective dates are assigned, and of 
the need to submit all pertinent evidence in his possession.  
After the RO provided all required notice, the RO 
readjudicated the appealed claims in supplemental statements 
of the case in April 2006 and March 2008.  

Even if the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence.  In 
conclusion, there is no evidence of any VA error in notifying 
or assisting the appellant that reasonably affects the 
fairness of this adjudication.   The Board finds that the 
matters decided below may be addressed at this time, without 
further remand, because there were no prejudicial errors in 
notification, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate these claims.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, three elements must be met.   
There must be: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

A.  Refractive Error, Claimed as Diminishing Eyesight

A review of the evidence of record includes service medical 
records showing that at the veteran's May 2003 separation 
examination, he reported that he wore corrective lenses with 
good correction with glasses.  He reported that he had had no 
eye surgery to correct vision or eye trouble.  On examination 
the eyes were normal.  Vision for the right and left eyes for 
distant vision were measured to be 200/20 corrected to 20/20, 
bilaterally.

The veteran underwent a VA eye examination in February 2008.  
On examination, visual acuity was corrected to 20/20 in both 
eyes.  After examination the assessment was (1) type II 
diabetes mellitus without retinopathy, both eyes; and (2) 
myopic astigmatism, right eye, and myopia, left eye.  The 
report of an associated VA diabetic eye examination in 
February 2008 shows that the results of recent examination 
showed that no retinopathy was present.   

Refractive errors, are excluded, by regulation, from the 
definition of disease or injury for which veterans benefits 
are authorized if incurred or aggravated in service.  38 
C.F.R. §§ 3.303(c), 4.9.  

Although VA regulations do not specifically define what 
constitutes a refractive error, myopia is noted as a type of 
refractive error in VA Manual M21-1MR, Part III, Subpart iv, 
Chapter 4, Section B, para. 10(d).  Further, myopia, more 
commonly known as near sightedness, has been defined as an 
error of refraction.  See Dorland's Illustrated Medical 
Dictionary, 1215 (30th edition, 2003). Myopic astigmatism is 
also defined as a form of refractive error.  Id. 169.

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection. 38 C.F.R. §§ 3.303(c), 4.9.  VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was the 
subject of aggravation by a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental, or familial origin, unless the 
defect was subject to a superimposed disease or injury).

As such, regardless of the character or the quality of any 
evidence which the veteran could submit, refractive error, 
including myopia and astigmatism, cannot be recognized as a 
disability under the terms of VA's Schedule for Rating 
Disabilities and a claim for service connection for 
refractive error must be denied to the matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Winn 
v. Brown, 8 Vet. App. 510 (1996).  The validity of the 
exclusion in 38 C.F.R. § 3.303(c) of congenital and 
developmental defects such as refractive error from the 
definition of disease or injury, at least as to preclusion of 
service connection for a personality disorder, has been 
upheld.  Winn, 8 Vet. App. at 510.

Because refractive error is excluded from the definition of a 
disease for which service connection may be granted, the 
statutory provision of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt is not for application. As a matter of law, 
the claim for service connection for refractive error, 
claimed as diminishing eyesight, is denied.

B.  Sleep Disorder and Eating Disorder

The veteran claims that he has both a sleep disorder and an 
eating disorder due to service, and primarily due to 
medication taken for his service-connected schizophrenia.  
Service medical records show no complaints or findings 
referable to difficulties involving sleep or eating.  At his 
May 2003 separation examination, he reported that he had no 
"frequent trouble sleeping," "stomach, liver or 
intestinal" problems, "recent gain or loss of weight," or 
"eating disorder."  On examination there are no findings 
referable to problems sleeping or eating.  

Review of the private and VA treatment records following 
service shows no diagnosis of a current sleep disorder or 
eating disorder.

In connection with the current claims, the veteran underwent 
VA mental disorders examinations in September 2004, January 
2006 and February 2008, and a VA examination for respiratory 
diseases in February 2008.  None of the VA examinations 
concluded with a diagnosis of a current sleep disorder or 
eating disorder separate from sleep or eating symptoms of the 
service-connected schizophrenia.

During the February 2008 VA examination for respiratory 
diseases, the veteran reported having difficulty falling 
asleep at night, but once asleep he sleeps an average of six 
hours per night.  He also reported that he naps up to four 
hours during the day on almost a daily basis.  Although the 
examiner in the February 2008 VA examination for respiratory 
diseases concluded with an impression of insomnia secondary 
to schizophrenia, that examiner further diagnosed that the 
veteran had no medical sleeping disorder separate and 
distinct from his service-connected schizophrenia.  In other 
words, the examiner concluded that any abnormal sleeping 
symptoms were part of the service-connected schizophrenia, 
for which the veteran already receives benefits.  Notably, 
chronic sleep impairment is a symptom listed under the 
criteria for evaluating schizophrenia pursuant to the General 
Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.

Thus, granting service-connection for any chronic sleep 
impairment symptoms of the schizophrenia (and not a separate 
distinct disorder) would amount to pyramiding-being 
compensated twice for the same symptomatology.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  This is prohibited.  
Id.

The report of the February 2008 VA mental disorders 
examination concluded with an Axis I diagnosis of chronic 
schizophrenia, residual type.  After examination the examiner 
also concluded specifically that there was no evidence to 
support a diagnosis of an eating disorder, and no evidence to 
support a sleeping disorder.  In so concluding the examiner 
indicated, respectively, both that the veteran had lost 
weight after discontinuing a prescription of Zyprexa; and 
that the veteran's difficulty going to sleep was associated 
with current worries including about paying bills, and was 
not associated with any specific traumatogenic experiences.

In sum, all of the evidence, including the most recent VA 
examinations, shows that the veteran does not currently have 
either a sleep disorder or eating disorder.  This does not 
mean that he does not have abnormal symptoms which may be 
part of the service-connected schizophrenia.  There is no 
current sleep or eating disability, however, for which 
service connection may be granted.  As such, the 
preponderance of the evidence is against the claim for 
service connection for these two disorders.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran claims that he has a sleep disorder and an eating 
disorder both due to service and specifically due to his 
service-connected schizophrenia to include as due to 
medication taken for the schizophrenia.  The veteran's 
opinion on this alone, however, is insufficient to establish 
service connection because the evidence must also show that 
the veteran currently has a chronic sleep disorder and/or 
eating disorder, somehow related to service.  While the 
veteran believes that he has the claimed disorders that are  
related to his military service, he is a layman, and as such 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a refractive error, claimed as 
diminishing eyesight, is denied.

Service connection for a sleep disorder is denied.

Service connection for an eating disorder is denied.



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


